DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed January 15, 2021 has been considered.
The information referred to in the IDS filed November 4, 2020 has been considered.
The information referred to in the IDS filed September 3, 2020 has been considered.

Drawings
The drawings filed September 3, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the center seat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a clasp provided in pocket of the” in line 2.  This recitation is grammatically vague.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (7954873) in view of Inoue (20190255974).
The primary reference shows all claimed features of the instant invention with the exception of a seat base having side frame members supporting a seat base cushion, a seat back having a seat back frame supporting a seat back cushion, a reclining mechanism mounted to one of the side frame members for allowing the seat back to be moved relative to the seat base, and seat anchors disposed outwardly of the side frame members for securing an associated child seat.
In the primary reference, note a vehicle seat storage system comprising: a passenger set including: a seat base (3) which is a seat base cushion (3), a seat back (2) which is a seat back cushion (2), the seat back movably connected to the seat base, a reclining mechanism (4) mounted to the side of the system for allowing the seat back to be moved relative to the seat base, risers (40, 40) pivotally attached (by 30) to the seat base, each of the risers includes a latch mechanism (see line 22 in column 4) for releasably attaching the seat in a seating condition to a floor of the vehicle, where in the seating condition the seat back is upward from the seat base (see Figure 4 – solid lines), and the seat has a stowed condition where the seat is unattached from the floor and the seat back is folded against the seat base (see Figure 1 – broken lines); and an interior sidewall (P) of the vehicle, the interior sidewall including a recessed portion (Ph) configured to at least partially receive the seat (portion 11) in the stowed condition, wherein the seat further includes a striker (11) for releasable engagement with a lock (22, 23, 24) mechanism provided in the recessed portion.
Regarding claim 14, note a release member (25) provided on the interior sidewall outside of the recessed portion, the release member operably connected to the lock mechanism, wherein actuation of the released member moves the lock mechanism from a locked state to an unlocked state.
Regarding claim 15, note a separate support structure (21) mounted in the recessed portion, the lock mechanism mounted to the support structure.
The secondary reference conventionally teaches configuring a vehicle seat system with a seat base (1) having side frame members (5A, 5B) supporting a seat base cushion (see broken lines in Figure 1), a seat back (2) having a seat back frame (6) supporting a seat back cushion (see broken lines in Figure 1), with a reclining mechanism (note unlabeled structure connected between 5A and 6A in Figure 1) mounted to one of the side frame members for allowing the seat back to be moved relative to the seat base, and seat anchors (10, 20) disposed outwardly of the side frame members for securing an associated child seat.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding to the seat base, side frame members which support the seat base cushion; and adding to the seat back a seat back frame which supports the seat back cushion; and configuring the reclining mechanism as mounted to one of the side frame members; and adding seat anchors disposed outwardly of the side frame members.  The addition of the side frame members conventionally enhances structural stability of the system.  The addition of the seat anchors enhances safe and stable selective attachment of a child seat to the vehicle seat system.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (7954873) in view of Inoue (20190255974).
Abe et al as modified in view of the teachings of Inoue, as discussed in the rejections of claims 13-15 above, shows all claimed features of the instant invention with the exception of the specifically recited method of storing a passenger seat steps.  Note structural elements of claims 18 and 19, which are discussed in the rejection above.  
Regarding claim 20, note the seat risers (40, 40) which are pivotally attached to the seat base (by way of 30), each riser is a latch mechanism for releasably attaching the seat in the seating condition to the vehicle floor.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify Abe et al by storing his device by the specifically recited method steps.  This modification provides a non-labor intensive process for selectively moving the vehicle seat system to a stored, unusable position.

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Honda et al (6843526) and Balk (5707103) shows a vehicle seat that is movable in to a stored position against an interior panel of a vehicle.  Parkinson et al (8011714) shows a vehicle seating system with a center seat that is movable to a stored position against an interior panel of a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/July 7, 2022                                   Primary Examiner, Art Unit 3636